149 Ga. App. 792 (1979)
STILL
v.
THE STATE.
57557.
Court of Appeals of Georgia.
Argued April 9, 1979.
Decided May 3, 1979.
*793 Robert L. Whatley, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert, III, Assistant District Attorneys, for appellee.
UNDERWOOD, Judge.
Johnny Still appeals his conviction of theft by taking, enumerating as the sole error the denial of his motion to suppress evidence. The trial court was authorized to find that Officer Roberts received a call to an address where he met a witness, a former police officer, who stated that he had seen four hubcaps taken from a car and put into a described automobile bearing license number RYR-928. The witness described the thief as a black male, approximately 5'8" tall, weighing 165 pounds, wearing a dark hat and sunglasses.
Officer Roberts then placed a lookout over the police radio for the described automobile and thief, and within 45 minutes another officer spotted the automobile and pulled it over in the parking lot of an apartment complex where Still and his mother-in-law apparently lived. The driver, who turned out to be Still, answered the description of the thief; and, since the officer smelled alcohol on his breath, arrested him for driving under the influence of alcohol. The officer, under threat of breaking into the trunk, obtained a key from the mother-in-law and opened the trunk, finding the set of hubcaps.
The motion to suppress was properly overruled. "An automobile in which contraband goods are concealed and transported may be searched without a warrant provided the police have probable cause for believing that the automobile which they search contains the contraband." Johnson v. State, 126 Ga. App. 93 (189 SE2d 900) (1972). Meneghan v. State, 132 Ga. App. 380 (208 SE2d 150) (1974); Silas v. State, 133 Ga. App. 560 (211 SE2d 609) (1974); Smith v. State, 135 Ga. App. 424 (218 SE2d 133) (1975).
Judgment affirmed. Banke, P. J., and Carley, J., concur.